Citation Nr: 0208294	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
postoperative duodenal ulcer with diverticulum and upper 
gastrointestinal bleedings.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
May 1943.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 40 percent rating for status postoperative 
duodenal ulcer with diverticulum and upper gastrointestinal 
bleedings.  


FINDINGS OF FACT

1.  The veteran has nausea after eating and diarrhea at least 
two days per week.  

2.  The veteran lacked strength and lost approximately twenty 
percent of his body weight while receiving monthly vitamin 
B12 shots for treatment of B12 deficiency anemia.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for status postoperative 
duodenal ulcer with diverticulum and upper gastrointestinal 
bleedings are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.114, Diagnostic 
Codes 7304, 7305, 7306, and 7308 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, the RO obtained the 
available medical records from the identified examiners.  The 
veteran received VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a January 1999 
regional office hearing.  The March 1998 rating decision and 
the September 1998, September 1999, and December 2001 
statements of the case informed the veteran of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claim.  Since the veteran was informed of 
the applicable laws and regulations and of the evidence 
needed to substantiate the claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's status postoperative duodenal ulcer with 
diverticulum and upper gastrointestinal bleedings is 
currently evaluated under the criteria for duodenal ulcer.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  Given the 
diagnoses and findings of record, the Board will consider 
whether an increased rating is warranted under the criteria 
for postgastrectomy syndrome (Diagnostic Code 7308), gastric 
ulcer (Diagnostic Code 7304), duodenal ulcer (Diagnostic Code 
7305), and marginal ulcer (Diagnostic Code 7306) from 
February 1997, when the veteran filed his application for an 
increased rating.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against an 
increase under the criteria for postgastrectomy syndrome.  
Severe postgastrectomy syndromes, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia, is assigned a 60 percent evaluation.  Moderate 
postgastrectomy syndromes, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, is 
assigned a 40 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.  

As the veteran testified in January 1999, he experienced 
nausea after eating and diarrhea at least two days per week.  
He lost approximately thirty pounds, or the equivalent of 
twenty percent of his body weight, while eating the same 
quantities that he always had; yet, he lacked strength and 
lost the weight within a very short time.  Although anemia 
was technically not present at the July 2000 VA examination, 
it had existed since the time of the veteran's weight loss.  
The June 2000 VA examiner noted that the veteran had received 
monthly B12 shots to treat B12 deficiency anemia.  Thus, the 
veteran exhibited at least some of the symptoms required for 
the 60 percent disability rating.  Although the medical 
evidence did not mention circulatory disturbance, 
hypoglycemic symptoms, or sweating, all reasonable doubt will 
be resolved in the veteran's favor, and he will be deemed to 
have symptoms analogous to those of severe postgastrectomy 
syndrome.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of  the doubt to the claimant.  38 U.S.C. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2002).  The veteran will 
receive a 60 percent rating under the criteria for 
postgastrectomy syndrome.  

A rating higher than 60 percent is not available under the 
criteria for gastric or duodenal ulcer.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7304 and 7305.  

Nor is a 100 percent rating warranted under the criteria for 
marginal ulcer.  Totally incapacitating pronounced marginal 
ulcer (gastrojejunal), with periodic or continuous pain 
unrelieved by standard ulcer therapy and with periodic 
vomiting, recurring melena or hematemesis, and weight loss, 
is assigned a 100 percent evaluation.  Severe marginal ulcer, 
less pronounced and less continuous symptoms with definite 
impairment of health, is assigned a 60 percent evaluation.  
Moderately severe marginal ulcer, with intercurrent episodes 
of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena, is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7306.  

Although the veteran's 30-pound weight loss was well 
documented and the veteran reported recurring pain, the 
medical evidence did not show recurring melena or 
hematemesis.  While the July 2000 VA examiner noted 
occasional vomiting, the veteran clarified in January 1999 
that he usually felt nauseous after eating but generally did 
not vomit.  The veteran experienced diarrhea two days per 
week and complained of gas, bloat, and cramps.  He did not 
mention, nor did examiners note, vomiting of blood or passing 
black-colored stools.  In the absence of the required 
symptoms, a 100 percent rating cannot be established for a 
marginal ulcer.  

In summary, the record reflects that an increased rating of 
60 percent rating should be assigned.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran, who is 
currently eighty years old, does not miss time from work 
because he is retired from a 30-year career as a machinist 
and steelworker.  Although he was treated for a bowel 
obstruction during a May 1999 VA hospitalization, he has not 
been hospitalized for treatment of his service-connected 
ulcer disability since he filed his February 1997 claim for 
increased rating.  Impairment to the veteran's health is only 
partly attributable to ulcer symptoms because stroke, 
allergic rhinitis, cataracts, depression, dental and hearing 
problems, hypertension, and degenerative disc disease have 
caused impairment.  Referral for consideration of an 
extraschedular rating for status postoperative duodenal ulcer 
with diverticulum and upper gastrointestinal bleedings is 
therefore not currently warranted.  


ORDER

Entitlement to a 60 percent rating for status postoperative 
duodenal ulcer with diverticulum and upper gastrointestinal 
bleedings is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

